Citation Nr: 1544971	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Veteran represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from October 1970 to June 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran requested a Decision Review Officer (DRO) hearing in June 2010.  In response to the Veteran's request, a DRO hearing was scheduled to be held in December 2010.  However, the Veteran withdrew this hearing request in December 2010.  The Veteran was again scheduled to have a DRO hearing in June 2011.  The Veteran once more withdrew his hearing request in June 2011.  Thus, there are no outstanding hearing requests.

In an August 2013 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  In addition to the issue listed above, the Board also remanded the issue of entitlement to service connection for a dental condition.  The RO subsequently granted entitlement to service connection for this issue in a February 2015 rating decision.  The Veteran has not filed a notice of disagreement with this decision, and thus this issue is no longer before the Board.

The record reflects that during the pendency of the appeal, the Veteran's representative changed her name from Rebecca C. Patrick to Rebecca C. Wanee.  A new VA Form 21-22a, Appointment of Individual as Claimant's Representative, that reflected this change was submitted in April 2015.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains a March 2015 letter from the Veteran's representative, an April 2015 VA Form 21-22a, and an August 2015 Informal Hearing Presentation.  The Virtual VA file contains VA treatment records dated from July 2013 to January 2013.  While it appears from the February 2015 supplemental statement of the case that the RO only reviewed VA treatment records dated until December 2013, the RO will have the opportunity to review the additional records upon remand.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an adequate medical opinion that satisfies the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the August 2013 remand decision, the Board directed the AOJ to obtain a VA examination and instructed a VA examiner to opine as to whether it is at least as likely as not that any currently present psychiatric disorders are etiologically related to any incident during the Veteran's active duty service, to include the Veteran's reported head trauma.  The remand also noted that it was necessary to make specific findings regarding the presence of depressive and anxiety disorders.  The Board finally informed the examiner that a full rationale for all medical opinions was necessary.

The Veteran was provided with a VA examination in November 2013.  The VA examiner diagnosed schizoaffective disorder to include symptoms of depression and anxiety and opined that this disorder is not at least as likely as not related to incidents during active duty service (including head trauma).  However, the examiner did not include a rationale for this opinion and did not discuss the Veteran's contentions or the July 2000 positive opinion from Dr. M.  In addition, the examiner did not address the previous diagnoses of record, to include depressive disorder and anxiety disorder.  As such, this opinion is inadequate and another VA examination and opinion must be obtained upon remand.  

The record also shows that the Veteran receives treatment from the Wm. Jennings Bryan Dorn VA Medical Center.  Any outstanding VA treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Wm. Jennings Bryan Dorn VA Medical Center dated since January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology if any psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner is advised that the Veteran contends that he injured his head during service at different times.  One head injury occurred when the Veteran fell as a result of ill-fitting boots.  Another head injury reportedly occurred after the Veteran was attacked by four Koreans and received a blow to his head that loosened his teeth.
The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed psychiatric disorders.  The examiner should specifically indicate whether the Veteran has depression, an anxiety disorder, schizophrenia, bipolar disorder, dysthymia, and substance-induced mood disorder.  If any of these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

Second, for each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

In rendering an opinion, the examiner must address the following:  1) the Veteran's contention that the service head injuries resulted in a traumatic brain injury that caused his current psychiatric disorder; 2) the Veteran's assertion that he has been depressed since service; 3) the September 2002 statement from the Veteran's sister that the Veteran's depression as well as his abuse of drugs and alcohol began in Korea; 4) the July 2001 VA examination during which the Veteran reported that he began to use drugs and alcohol in the military due to feeling homesick; 5) the June 1972 service treatment record that described the Veteran's drug overdose; 6) the May 1972 Report of Medical History in which the Veteran denied having "depression or excessive worry" as well as "nervous trouble of any sort;" 7) the July 2000 opinion from Dr. M. that the Veteran's psychiatric problem started in Korea; 8) the April 2003 VA treatment record that stated that based on the Veteran's reported history, he had major depressive disorder with psychotic features that was related to military service; and 9) the January 2011 VA treatment record that stated that the Veteran's history of psychotic symptoms was associated with drug and alcohol use.

3.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




